                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

JOHN WAYNE ZIBOLSKY,

                         Plaintiff,
      v.                                           Case No. 17-cv-1090-pp

ERIN BROOKINS, et al.,

                        Defendants.
______________________________________________________________________________

  ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                   AND DISMISSING CASE (DKT. NO. 19)
______________________________________________________________________________

      The plaintiff, who is representing himself, filed a complaint under 42

U.S.C. §1983. Dkt. No. 1. The court allowed him to proceed on an Eighth

Amendment deliberate indifference claim based on his allegations that the

defendants refused to give him prescribed pain medication for his degenerative

joint condition. Dkt. No. 16. The defendants filed a motion for summary

judgment, arguing that the plaintiff had not exhausted his administrative

remedies before filing in federal court. Dkt. No. 20. The plaintiff responded to

the motion, dkt. no. 25; the defendants did not file a reply in support of their

motion. The court will grant the motion.

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was incarcerated when he filed his complaint (he was released after

filing the suit, but later was arrested; he currently is incarcerated awaiting

resolutions of charges in Manitowoc County). According to the PLRA, “No action

                                         1
shall be brought with respect to prison conditions under section 1983 of this

title, or any other Federal law, by a prisoner confined in any jail, prison or

other correctional facility until such administrative remedies as are available

are exhausted.” 42 U.S.C. §1997e(a). Important policy goals give rise to the rule

requiring administrative exhaustion, including restricting frivolous claims,

giving prison officials the opportunity to address situations internally, giving

the parties the opportunity to develop the factual record and reducing the

scope of litigation. Smith v. Zachary, 255 F.3d 446, 450-51 (7th Cir. 2001).

      Wisconsin provides the Inmate Complaint Review System (ICRS) as the

main administrative remedy for inmates. Dkt. No. 20 at 5. The first step under

the ICRS requires an inmate to submit a complaint to the Inmate Complaint

Examiner (ICE) within fourteen days after the event or events about which the

inmate is complaining. Id. (citing Wis. Admin. Code §DOC 310.09). The

defendants assert that the plaintiff did not complete this first step: he did not

submit any inmate complaints about the alleged events giving rise to the claims

in the complaint. Id. at 6. The defendants emphasize that an inmate’s failure to

complete any step in the exhaustion process prior to initiating a federal case

requires the federal court to dismiss the §1983 case. Perez v. Wis. Dept. of

Corrs., 182 F.3d 532, 535 (7th Cir. 1999) (“[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district

court lacks discretion to resolve the claim on the merits.”).




                                         2
      The plaintiff does not dispute the defendants’ assertion that he did not

submit an inmate complaint about the alleged events giving rise to his claim.

He reiterates what he said in his complaint—that he filed Health Services

requests. Dkt. No. 25 at 1. The plaintiff appears to believe that, because he

submitted requests to the Health Services unit about the defendants’ failure to

give him the medication, he exhausted his administrative remedies. The

plaintiff is correct that he alleged in his complaint that he made HSU requests.

He is not correct, however, that making HSU requests is enough for an inmate

to exhaust his administrative remedies. Health Service Unit staff members

review HSU requests; Inmate Complaint Examiners do not. If an inmate does

not notify an ICE about his complaint—particularly if the complaint is about

the HSU staff—prison officials don’t have the opportunity to address any

problems themselves. That is the main purpose of the exhaustion

requirement—requiring inmates to complain to prison officials first gives the

prison the opportunity to correct the situation without having to go to court.

That is why the law requiring exhaustion mandates that inmates strictly

comply with all deadlines and procedural rules for filing inmate complaints.

Woodford v. Ngo, 548 U.S. 81, 90-91 (2006). The plaintiff did not comply with

those deadlines and rules. He did not give prison officials notice that the

defendants had not given him his pills. He did not give them notice that he had

been suffering as a result of the failure to give him his pills. He did not give

prison officials the opportunity to address the problem. He cannot come to this

                                         3
court two months after the alleged events, and ask this court to hold prison

staff liable for something he did not give them the opportunity to address.

      The court concludes that the plaintiff failed to exhaust his available

administrative remedies before he filed this federal case. The court may not

consider the merits of the plaintiff’s complaint, and it must dismiss the case.

      Finally, the court notes that in the plaintiff’s letter response to the

defendants’ motion for summary judgment, filed almost a year after he filed his

complaint, he made new allegations. Dkt. No. 24. He indicated that he was

threatened by members of the staff at the Wisconsin Resource Center, and

asked for a telephone conference to discuss “federal protection.” Id. at 2. In his

brief in opposition to the summary judgment motion, also filed a year after his

complaint, he made still other new allegations. Dkt. No. 25. He explained that

he was arrested on May 2, 2018, and at that time was housed at the Brown

County Jail. Id. at 3. He alleges that his Fourteenth Amendment due process

rights were violated during the process of revoking his supervision/parole. Id.

He asserts that he is being held against his will, and he asks the court to

“produce a writ of release A.S.A.P.” due to the violation of his constitutional

rights. Id. at 6. He also asked the court to dismiss Case No. 2001CF00495,

State v. Zibolsky (Brown County) and Case No. 2012CF000163, State v.

Zibolsky (Brown County) with prejudice. (The court assumes that these two

cases may be the cases in which the plaintiff’s parole was revoked; there are




                                         4
competency proceedings pending in both cases. https://wcca.wicourts.gov, last

visited November 18, 2019).

      The court is dismissing this case. Even if it were not dismissing the case,

it would not allow the plaintiff to proceed on these allegations.

      First, these allegations are not related to the claims the plaintiff made in

his complaint—the claims about the defendants refusing to give him his

medication. Under Federal Rule of Civil Procedure 18(a), “[u]nrelated claims

against different defendants belong in different suits” in order to prevent

prisoners from dodging the fee payment or three strikes provisions in the

Prison Litigation Reform Act. George v. Smith, 507 F.3d 605, 607 (7th Cir.

2007). Accordingly, “multiple claims against a single party are fine, but Claim

A against Defendant 1 should not be joined with unrelated Claim B against

Defendant 2.” George, 507 F.3d at 607. Joining multiple defendants into one

case is allowed only if the claims arise “out of the same transaction,

occurrence, or series of transactions or occurrences; and any question of law or

fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).

      If the plaintiff wants to sue someone because he believes he was

mistreated at the Wisconsin Resource Center, he can file a new complaint

telling the court what happened—who threatened him, how, when and—if he

knows—why, and explaining to the court how the defendants’ actions violated

his civil rights. If, once the revocation proceedings in state court are over, he

wants to file a case alleging that someone violated his due process rights

                                         5
during that process, he can file a separate case and explain who violated his

due process rights and how. If the plaintiff is incarcerated when he files any

new cases, the PLRA will apply to his case. The PLRA requires inmates to pay

the filing fee for every civil case they file (it allows them to pay the fee over time

if they are unable to pay the whole fee up front), and it requires courts to

screen inmate complaints to ensure they are not frivolous or malicious and

that they state a claim upon which the court may grant relief. 28 U.S.C.

§§1915, 1915A.

III.   CONCLUSION

       The court GRANTS the defendants’ motion for summary judgment on

exhaustion grounds. Dkt. No. 20.

       The court DISMISSES this case without prejudice and will enter

judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty (30) days of the entry of

judgment. See Fed. R. of App P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

                                          6
Rule 59(e) must be filed within twenty-eight (28) days of the entry of

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

Any motion under Rule 60(b) must be filed within a reasonable time, generally

no more than one year after the entry of judgment. The court cannot extend

this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this 19th day of November, 2018.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          7
